                                                      1   SHARTSIS FRIESE LLP
                                                          ARTHUR J. SHARTSIS (Bar #51549)
                                                      2   ashartsis@sflaw.com
                                                          KAJSA M. MINOR (Bar #251222)
                                                      3   kminor@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      4   fdraper@sflaw.com
                                                          DANIEL M. PONIATOWSKI (Bar #306754)
                                                      5   dponiatowsky@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      6   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      7   Facsimile:    (415) 421-2922

                                                      8   Attorneys for Plaintiff
                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                      9
                                                          FOLEY GARDERE                            FOLEY & LARDNER LLP
                                                     10   PAUL V. STORM, ESQ.                      EILEEN R. RIDLEY, ESQ.
                                                          pvstorm@foley.com                        eridley@foley.com
                                                     11   (Admitted Pro Hac Vice)                  ALAN R. OUELLETTE, ESQ.
                                                          J. MICHAEL THOMAS, ESQ.                  aouellette@foley.com
                      SAN FRANCISCO, CA 94111-3598




                                                     12   jmthomas@foley.com                       555 California Street, Suite 1700
SHARTSIS FRIESE LLP




                                                          (Admitted Pro Hac Vice)                  San Francisco, CA 94104-1520
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   2021 McKinney Ave., Suite 1600           Telephone: (415) 434-4484
                                                          Dallas, TX 75201                         Facsimile: (415) 434-4507
                                                     14   Telephone: (214) 999-3000
                                                          Facsimile: (214) 999-4667
                                                     15
                                                          Attorneys for Defendant
                                                     16   OZ-POST INTERNATIONAL, LLC dba
                                                          OZCO BUILDING PRODUCTS
                                                     17
                                                                                      UNITED STATES DISTRICT COURT
                                                     18
                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                     19
                                                                                         SAN FRANCISCO DIVISION
                                                     20
                                                          SIMPSON STRONG-TIE COMPANY INC.,              Case No. 3:18-cv-01188 WHO
                                                     21
                                                                        Plaintiff,                      ORDER GRANTING STIPULATION
                                                     22
                                                                 v.                                     Judge:         Hon. William H. Orrick
                                                     23
                                                          OZ-POST INTERNATIONAL, LLC dba                Complaint filed:      February 23, 2018
                                                     24   Ozco Building Products,

                                                     25                 Defendant.

                                                     26
                                                          AND RELATED COUNTERCLAIMS
                                                     27

                                                     28

                                                     30    Case No.                        ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO
                                                     31
                                                      1             Pursuant to stipulation and good cause having been shown, the Court sets the following

                                                      2   briefing schedules on Claim Construction and on Defendant Oz-Post International LLC dba Ozco

                                                      3   Building Products’ Motion for Leave to Amend Infringement Contentions (the “Motion”) (ECF

                                                      4   No. 75):

                                                      5             1.     Plaintiff Simpson Strong-Tie Company Inc.’s (“Plaintiff”) Responsive Claim

                                                      6                    Construction Brief shall be filed and served on February 19, 2019;

                                                      7             2.     Defendant’s Reply Claim Construction Brief shall be filed and served on February

                                                      8                    26, 2019;

                                                      9             3.     The Claim Construction hearing shall occur on March 11, 2019 at 9:00 a.m. as
                                                     10                    currently scheduled;

                                                     11             4.     Plaintiff’s Opposition to the Motion shall be filed and served on March 6, 2019;

                                                                           Defendant’s Reply to the Motion shall be filed and served on March 13, 2019; and
                      SAN FRANCISCO, CA 94111-3598




                                                     12             5.
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13             6.     The Motion shall be heard on March 27, 2019 at 2:00 p.m. as currently scheduled.

                                                     14

                                                     15   IT IS SO ORDERED.

                                                     16

                                                     17
                                                           Dated: February 8, 2019
                                                     18                                                         HONORABLE WILLIAM H. ORRICK
                                                                                                                NORTHERN CALIFORNIA UNITED
                                                     19                                                         STATES DISTRICT COURT JUDGE
                                                     20
                                                          8339861
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28
                                                                                                        -1-
                                                     30    Case No.                          ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO
                                                     31
